PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-08-17_JUD_01_ME_02_FR.txt. 35

OPINION DISSIDENTE DE MM. ANZILOTTI ET HUBER.

1. NOUS, SOUSSIGNÉS, ne pouvons nous rallier, pour
des raisons dont les principales sont développées ci-après, à
l'arrêt rendu par la Cour le 57 août 1923 en l'affaire du Wim-
bledon. Comme la différence essentielle entre notre manière
de voir et celle de la majorité, porte sur un point qui affecte
l'interprétation de conventions internationales en général,
nous croyons de notre devoir de faire usage du droit que nous
confère le Statut, de joindre à l’arrêt l'exposé de notre opi-
nion-individuelle.

À notre avis, la question à décider n’est pas celle de savoir
si l'Allemagne a été en mesure d’invoquer, pour refuser au
vapeur Wimbledon le passage par le Canal de Kiel, un devoir de
neutralité qui eût pu primer l'obligation qui résulte des articles
380 et suivants en faveur de la navigation des navires apparte-
nant aux Etats en paix:.avec l’Allemagne. La, question
est plutôt la suivante: Les clauses du Traité de Versailles rela-
tives au Canal de ‘Kiel visent-elles également l'éventualité de
la neutralité de Allemagne ou envisagent-elles seulement
l’état normal qui est celui de la paix sans toucher aux droits
et aux devoirs dé la neutralité ? La question ainsi posée paraît
être conforme à la thèse soutenue par la partie défenderesse.

2. Avant l’exposé des arguments, une constatation s'impose,
qui toutefois, si l’on se place au point de vue adopté dans l’ar-
rêt, devient sans importance. Au moment où le passage fut
refusé au vapeur Wimbledon, l’état de guerre entre la Pologne
et la Russie, et, partant, la neutralité de l’Allemagne, subsis-
taient encore. Cela résulte, en dehors de toute considération
relative à la situation extérieure et intérieure de l'Allemagne,
des termes mêmes des préliminaires de paix et de l’article
premier du traité définitif de paix entre la Pologne et la Rus-
sie, ainsi que, et surtout, du fait qu’un armistice, faisant par-
tie intégrante des préliminaires de paix selon leur article 13,
était en vigueur jusqu’à la ratification du traité définitif. Or,
cette ratification n’était pas encore acquise au moment cri-
tique.
36

3. Il faut retenir d’abord que pour l'interprétation des
contrats que sont les conventions internationales, il convient
de tenir compte de la complexité des rapports entre les Etats
et du fait que les parties contractantes sont des entités poli-
tiques indépendantes. S'il est vrai que, lorsqu'un texte con-
ventionnel est clair, on doive l’accepter tel quel, sans en res-
treindre ou en étendre le sens littéral, il n’en est pas moins
vrai que les mots n’ont de valeur que pour autant qu’ils
sont l’expression d’une idée; or, il ne faut pas supposer
qu'on ait voulu adopter une idée qui conduise à des consé-
quences contradictoires ou impossibles ou qui, selon les cir-
constances, doivent être considérées comme dépassant la
volonté des parties. C’est là que doit s’arrêter l’interprétation
grammaticale de tout contrat et notamment des traités entre
nations.

Dans cet ordre d'idées, il est nécessaire de se rappeler que
les conventions internationales et en particulier celles visant
le commerce et les communications sont, en règle générale,
conclues en vue de la situation normale de paix. Si, du fait
d’une guerre, un Etat neutre ow belligérant se trouve dans la
nécessité, pour sauvegarder sa neutralité ow pour la défense
nationale, de prendre des mesures extraordinaires affectant
temporairement l’application de ces conventions, il y est auto-
risé même en l’absence de réserves expresses. Cette faculté des
Etats, basée sur Pusage tout à fait général, ne peut perdre
sa raison d’être par le fait qu'il en eût été abusé ; elle a d’aïl-
leurs été reconnue par une clause insérée dans les conventions
de Barcelone, conclues en vue de la réalisation du primcipe de
la liberté des communications et du transit, principe proclamé
par l’article 23 du Pacte de la Société des Nations.

Cette clause est ainsi conçue :

« Le présent Statut ne fixe pas les droits et les devoirs
des belligérants et des neutres en temps de guerre.
Néanmoins, il subsistera en temps de guerre dans la
mesure compatible avec ces droits et ces devoirs. »

L'absence, dans une convention déterminée, d’une clause
de cet ordre, ne saurait être interprétée dans ce sens que
37

la convention dût être appliquée sans égard aux exigences
particulières de la guerre et de la neutralité. La clause est plu-
tôt destinée à fournir une certaine garantie contre un abus
possible dans le dessein de limiter l’application de la convention
dans une mesure qui ne serait plus justifiée par les conditions
particulières à la situation de la neutralité et à l’état de guerre.

Cela dit, il y a lieu de reconnaître qu’un Etat peut prendre
des engagements de nature à affecter sa liberté d'action
par rapport à des guerres entre des Etats tiers. Mais des enga-
gements de ce genre, vu la gravité des conséquences qui peu-
vent en résulter, ne se présument jamais : ils doivent toujours
résulter de stipulations visant expressément les situations
résultant du fait d’une guerre. La liberté d’un Etat de suivre
la voie qui lui paraît la mieux appropriée aux exigences de
sa sécurité et au maintien de son intégrité, est si essentielle
que, dans le doute, des clauses conventionnelles ne sauraient
être interprétées comme la limitant, quand bien même ces
clauses ne s’opposeraient pas à pareille interprétation. Cette
considération est justifiée notamment si les stipulations sont
perpétuelles et sans réciprocité et si elles touchent aux intérêts
d'Etats tiers.

4. Contre un texte précis, visant explicitement les situa-
tions résultant du fait d’une guerre, les considérations précé-
dentes ne sauraient prévaloir. Or, un tel texte ne se trouve
pas dans la section VI de la Partie XII du Traité de Versailles ;
au contraire, cette section prise en elle-même et comparée aux
autres sections de la même partie de ce Traité ou à d’autres
traités, suggère plutôt une interprétation procédant des prin-
cipes généraux susénoncés.

L’argument fondamental des demandeurs et qui constitue
la base même de l’arrêt, est tiré de la phrase finale de l’article
380, d’après laquelle le Canal de Kiel doit être libre et ouvert
aux navires de guerre et de commerce « de toutes les nations
en paix avec l'Allemagne. » Il en a été déduit que l'obligation
contractée par l'Allemagne n’admettrait qu’une seule limi-
tation, savoir que l’ Allemagne peut refuser l'accès au canal aux
navires des nations avec lesquelles elle est en guerre. En dehors
de ce cas, le canal devrait être toujours libre et ouvert, le
temps de guerre comme le temps de paix étant expressément

Fr en areas es eeu LE LU ELGUSIL, PLUIE PTOCLAMe
. 38

visés : en effet, l’article envisage l'hypothèse où |’Allema-
gne serait elle-même belligérante.

Pourtant, les termes «nations en paix avec l'Allemagne » ne
signifient point nécessairement que les Etats non en guerre
avec elle soient, en tout état de cause, en droit de se préva-
loir des stipulations des articles 380 et suivants ; ils signifient
plutôt que l’état de paix est la condition d'application de ces
stipulations. Cette condition, qui va presque de soi et qui revêt
le caractère d’une clause de style, est d’autant plus naturelle
dans un traité dont les stipulations sont liées au rétablisse-
ment de l’état de paix. I] paraît difficile d'en tirer des consé-
quences d’une portée considérable.

D'ailleurs, l’article 380 ne doit pas être considéré isolé-
“ment, mais dans ses rapports avec les autres dispositions
de la même section. On voit alors que cet article, le premier de
la section, pose la règle générale qui trouve son complément
et ses limitations dans les articles suivants. Or, il est certain
que ces articles n’envisagent la réglementation du passage par
le canal que pour autant qu'il s’agit du trafic ordinaire en temps
de paix. Cela est vrai, surtout du second alinéa de l’article 381,
qui prévoit la possibilité pour Allemagne d’apporter certaines
entraves à la circulation des navires. Aucune de ces entraves
n'ayant trait aux mesures que l'Allemagne pourrait prendre
en tant que puissance belligérante ou neutre, on se trouve
dans l’alternative ou bien d'admettre que l'Allemagne n'est
autorisée à prendre en cette capacité, aucune mesure spéciale,
ou bien que, sous ce rapport, sa liberté n’a pas été limitée par
le Traité. Mais il nous semble difficile d'admettre qu'on ait
voulu défendre à l'Allemagne de prendre les mesures nécessai-
res pour sauvegarder les intérêts suprêmes qui peuvent être
en jeu pour elle en cas de guerre et de neutralité, tandis qu'on
lui aurait formellement reconnu le droit de prendre les mesu-
res nécessaires pour faire respecter ses règlements de police
ou de douanes, ses prescriptions sanitaires, etc., c'est-à-dire
pour protéger des intérêts relativement moindres,
5. La comparaison entre les articles 380 à 386 et la section II
de la même partie du Traité, concernant la navigation sur les
voies intérieures de l’Allemagne prouve clairement, que ces
39

articles, tout en occupant une place à part et présentant des
traits particuliers, se rapprochent beaucoup des dispositions.
de ladite section. Et tandis que les différences se rapportent
surtout à la durée des obligations contractées par l’Allemagne
et aux bénéficiaires desdites obligations, la règle générale
posée à l'alinéa 2 de l’article 381 n’est que la reproduction
textuelle de la règle posée à l'alinéa 4 de l’article 327, et la
section IT, pas plus que la section VI, ne contient aucune dis-
position visant expressément le cas de guerre et de neutralité.
Or, il ne semble guère possible d'admettre que, du fait que
l'Allemagne s’est obligée à accorder aux Puissances alliées et
associées la liberté du transit sur ses voies navigables sans
autres entraves que celles limitativement énumérées à l’alinéa
4 de l’article 327, elle eût perdu le droit de prendre, en temps de
guerre, les mesures suggérées par les circonstances ; le contraire
a été d’ailleurs explicitement reconnu dans l’Acte de naviga-
tion de l’Elbe, établi en exécution des clauses du traité de
Versailles.

6. Encore, si l’article 380 devait être entendu dans le
sens strictement littéral, il s’ensuivrait que l'Allemagne
belligérante devrait laisser le canal libre et ouvert aux navires
des nations neutres, puisque ces navires appartiennent à des
nations en paix avec] Allemagne. Mais un engagement de ce gen-
re n’est guère concevable sans une obligation correspondante,
de la part des Etats avec lesquels l'Allemagne est en guerre, de
respecter la liberté de passage par le canal : l’obligation imposée
à un Etat de laisser ouverte, en temps de guerre, une voie
d'eau ne saurait se comprendre que pour autant que cette
voie est soustraite à l'action des belligérants. C'est bien ce
qui est le cas pour les conventions relatives aux Canaux de
Suez et de Panama. Quels que soient par aïlleurs les points
de ressemblance et de divergence entre ces deux conventions,
toujours est-il qu’elles se sont occupées, comme d’une chose
essentielle, d'assurer en temps de guerre le respect de ces voies
maritimes: le blocus du canal et l’accomplissement d’actes
d’hostilité, soit dans le canal, soit dans les eaux contigués,
sont expressément défendus ; les conditions et modalités du
transit des navires de guerre belligérants sont exactement
40

fixées, etc. Au contraire, aucune disposition de ce genre ne se
trouve dans la section du Traité de Versailles concernant le
Canal de Kiel, et il est difficile de voir pour quelle raison elles
y ont été omises, s’il est vrai que ce Traité ait voulu instituer
un régime analogue à celui qui résulte des instruments rela-
tifs aux Canaux de Suez et de Panama. La comparaison entre
ces trois actes internationaux vient ainsi confirmer d’une
manière frappante la conclusion que nous avons cru devoir
tirer de l'interprétation des dispositions de la section VI et
du rapport entre cette section et la section II de la même
partie XII du Traité de Versailles.

Le fait que certains Etats, particulièrement intéressés
au régime de la Baltique, restent étrangers au Traité de
Versailles, fournit une nouvelle indication dans le même sens.

7. La conclusion qui semble se dégager des considérations
précédentes est donc que le devoir assumé par l'Allemagne de
laisser le Canal de Kiel libre et ouvert aux navires des nations
en paix avec elle, n’exclut pas son droit de prendre les mesures
nécessaires pour la sauvegarde de ses intérêts en tant que puis-
sance belligérante ou neutre. Cela ne veut pas dire que la liberté
du canal n'existe point aussi en temps de guerre; mais
cette liberté se trouve alors nécessairement limitée, soit par
les exigences de la défense nationale, si l'Allemagne est belli-
gérante, soit, si elle est neutre, par les mesures qu’elle pourrait
prendre, différant selon les situations de fait. Ce principe corres-
pond exactement à la règle déjà mentionnée, adoptée dans les
conventions de Barcelone. Aïnsi, la situation juridique
du Canal de Kiel se rapproche de celle des eaux naviga-
bles intérieures d'intérêt international. Telle semble, en effet,
avoir été l'intention des auteurs du Traité de Versailles, pour
autant qu'on peut s’en rendre compte d’après la correspon-
dance échangée à cet égard entre les deux parties contrac-
tantes. Une indication dans le même sens pourrait être vue
dans le fait que l'exclusion de la possibilité pour ’ Allemagne,
mentionnée à la clause 25 de l'armistice du 11 novembre
1918, d’exciper de sa neutralité, ne réapparaît ni dans le texte
du Traité, ni dans les notes échangées.

En partant de ces considérations, nous sommes d’avis
41

que la seule question qui se pose est celle de savoir si l’appli-
cation au Canal de Kiel du régime de neutralité adopté par
l'Allemagne était un acte arbitraire et de nature à entraver
inutilement le trafic. Cette hypothèse semble exclue par les
déclarations faites à l'audience par Agent allemand, décla-
rations qui montrent la gravité de la situation politique en
Allemagne au moment dont il s’agit, soit au point de vue inter-
national, soit au point de vue intérieur.
_ 8. Les bases des considérations développées ci-dessus se
trouveraient essentiellement modifiées si l'on devait prendre
comme point de départ le fait que l’Allemagne elle-même
a reconnu l'obligation de laisser passer par le canal, malgré
sa neutralité, les navires de guerre des belligérants, et de se
départir, en conséquence, du devoir essentiel de tout Etat
neutre, d'interdire le passage des forces belligérantes à travers
son territoire. Pareille reconnaissance pourrait peut-être
se déduire d'un passage de la note de la délégation allemande
à la Conférence des Ambassadeurs, en date du 20 avril 1927,
de certaines explications données dans la plaidoirie de l’Agent
allemand, et surtout d’une argumentation qui se trouve à la
page 8 de la duplique. Ces passages sont, d’ailleurs, loin
d’être clairs. Quoi qu’il en soit, cette admission, inexacte-
ent motivée par l’exterritorialité des bâtiments de guerre et
par l'impossibilité matérielle d'empêcher leur passage, serait
en contradiction complète avec les conclusions du défendeur,
ainsi qu'avec sa thèse principale qui est fondée sur l’alléga-
tion d’un droit personnel et imprescriptible de neutralité.
Il est même douteux que pareille reconnaissance soit con-
forme à l’article 380 lui-même, étant donné que la présence
de navires de guerre belligérants pourrait gravement com-
promettre le but essentiel de cette stipulation qui est la
liberté de la navigation pacifique dans le canal. Méme si
les déclarations allemandes mentionnées ci-dessus - étaient
plus concluantes dans le sens de ladite admission, il serait
difficile de leur reconnaître la valeur d’une déclaration authen-
tique dont il serait possible de faire état.

9. Si l’on adopte la thèse que le passage par le Canal de
42

Kiel d’un navire quelconque même s'il constitue un « convoi »
aux termes de l’article 2 de la V®® Convention de La Haye
de 1907, ne saurait porter atteinte à la neutralité de l’Alle-
magne, les soussignés croient devoir formuler une réserve
au sujet de la reconnaissance d’un droit à la protection
internationale du transport de contrebande. Il est con-
stant que le droit international actuel accorde aux neutres
la faculté de supprimer ou de tolérer sur leur territoire
le commerce et le transport de contrebande et notamment
d’armes et de munitions. D'autre part, ces transports, même
exécutés sous pavillon neutre, sont sans protection vis-à-vis
du. belligérant, et celui-ci est autorisé à infliger, dans cer-
taines conditions, la peine de la confiscation même du navire
neutre et de la partie de sa cargaison qui ne constitue pas de
la contrebande. Cela s'explique par le fait que le commerce et
le transport de contrebande, quoique n’engageant pas néces- |
sairement la neutralité des Etats, sont considérés par le droit
des gens comme illicite parce qu’ils empruntent les formes du
commerce pacifique pour des fins de guerre. Cette idée semble.
s’imposer avec une force toute particulière à la lumière du
Pacte de la Société des Nations, et notamment de ses articles
8 et 23, litt. d).

Pour cette raison, il paraît difficile de reconnaître, entre
Etats neutres, pour le commerce et le transport de contre-
bande, un droit pouvant servir de base 4 une action en justice,
lorsque ces mêmes intérêts sont sans protection à l’égard des
belligérants. |

(Signé) ANZILOTTI.

(Signé) HUBER.
